13-737-cv
    Weifang Xinli Plastic Prods. Co. v. JBM Trading Inc., et al.




                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    26th day of November, two thousand fourteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                RICHARD C. WESLEY,
                RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    ____________________________________________

    Weifang Xinli Plastic Products Co. Ltd.,

                                 Plaintiff-Appellee,

                       v.                                                       13-737-cv


    JBM Trading Inc.,

                                  Defendant,

    Chao Ming Zhen, AKA Kevin M. Zhen,

                       Defendant-Appellant.
    ____________________________________________

    FOR DEFENDANT-APPELLANT:                                       William Yeung, Law Office of Yeung &
                                                                   Wang, PLLC, Flushing, NY.
FOR PLAINTIFF-APPELLEE:                              Martin W. Chow, Law Offices of Martin W.
                                                     Chow, LLC, Bellmore, NY (Rena Snow, on
                                                     the brief).


       Appeal from an order of the United States District Court for the Eastern District of New

York (Kuntz, J.) denying a motion to vacate default judgment.

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court be and is hereby AFFIRMED.

       Appellant Chao Ming Zhen appeals the district court’s denial of his motion to vacate the

default judgment entered against him on January 5, 2012, in the United States District Court for

the Eastern District of New York (Kuntz, J.). We remanded the case to the district court pursuant

to the procedure set out in United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994), for the

district court to supplement the record with a reasoned explanation for 1) its determination that

Zhen did not show good cause to vacate the default judgment against him pursuant to Rule 55(c);

2) its determination that service was proper under New York Civil Practice Law and Rules

§ 308(4), and the “due diligence” requirement thereunder; and 3) its determination that New

York Civil Practice Law and Rules § 317 does not provide grounds for relief from the judgment

of default. See Orders of January 28, 2014, and March 28, 2014, ECF Nos. 74 & 80.

       The district court referred the matter to Magistrate Judge Bloom, who conducted an

evidentiary hearing and issued a Report and Recommendation on May 2, 2014. The Magistrate

Judge’s report recommended that the district court adhere to its prior decision denying Chao

Ming Zhen’s motion to vacate the default judgment. On August 26, 2014, the district court




                                                 2
adopted Judge Bloom’s Report and Recommendation over objections filed by the appellant and

supplemented the record in accordance with our remand order.

       We affirm the district court’s denial of the appellant’s motion to vacate the default

judgment for substantially the reasons given by the district court’s thorough opinion. We have

reviewed the appellant’s objections to the Report and Recommendation, along with his

remaining arguments in support of this appeal, and find them to be without merit.

       For the reasons stated herein, the order of the district court is AFFIRMED.


                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                3